Upon inspecting the record, and finding the judgment to have been rendered on a statement of facts agreed by the [*164] * parties, the Court ordered the plaintiff m error to become nonsuit, and he was called accordingly. (1) Davis (Solicitor-General) for the plaintiff in error.
*173ADDITIONAL NOTE.
[Error does not lie, where the facts proved before the jury are, by consent of par ties, reported by the judge for the opinion of the Court. — Johnson vs. Shed, 21 Pick. 225.
Nor, where a cause is by agreement referred to an auditor, voluntarily chosen by the parties, to report the amount due the plaintiff's, does error lie upon a judgment founded on such report. — Allen vs. Myers, 5 Rawle, 335
But see Smith vs. Moore, 6 Greenl. 274.
See Ward vs. Crenshaw, 4 Yerg. 197__F. H.]

 7 Mass. Rep. 380, Alfred vs Saco.